DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 4/16/2020 in relation to application 16/850,181.
The instant application claims benefit to JP2019-102474 with a priority date of 5/31/2019.
The Pre-Grant publication # US20200376340  is published on 12/3/2020.
Claim3 cancelled. Claims 1-2,4-6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication Number US 20150037771 to Kaleal, III et al.(Kaleal) in view of US 20200155900A1  to Takagi (prioritized PCT/JP2017/025025042 filed 5/7/2017 Application # 16/627,479).

Claim 1. Kaleal teaches a  rehabilitation training system (Para 0064) comprising: 
a storage unit configured to store a plurality of training objective items (Fig 17 element 1714 storage device); 
store a plurality of evaluation information pieces regarding an evaluation of training attempt undergone by a training person ( Fig.4 elements 51,44 client-side or training person evaluation or assessment apparatus as described in paragraph 0011 assessor evaluation);
a first monitor installed (Para 0026 a first controlling server and a possible monitor installed to send data to activity area) ; 
Kaleal does not explicitly indicated that  first monitor installs a display for an evaluation
information piece of a first group from among the plurality of evaluation information pieces.  Takagi, however, teaches display an evaluation  information piece of a  first group from  among the plurality of evaluation
 information  pieces ( Para 0012-0014 displays an ideal  target image of the training management first terminal). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed a display for an evaluation information piece of a first group from  among the plurality of
 evaluation information pieces as described in Takagi into the Kaleal rehab training system so that specific training objectives are clearer to a training manger.  
Kaleal decribes a second monitor installed at a position visible from the position and configured to display the  training objective item of a second group selected through the display on the first monitor from among the training objective items of the first group (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitoring group determined and effectuated visual changes and/or verbal commands; Para 0028 Evaluation of the user's second group physical and physiological activity data with personalized program developed for the user striving to follow in the second group selected Para 0053 display of second group user or trainee evaluation  via avatar  graphical output after user perform a physical routine effect ); 
Kaleal however do not explicitly indicated that  display an evaluation information piece 
of a second group  in selected through the display on the first monitor  from among the 
evaluation information pieces of the first group.  Takagi, on the other hand, describes display an evaluation information piece of a second group  in selected through the display 
on  the first monitor from among the evaluation information pieces of the first group ( Para 0015 the displayer is capable of displaying at least a part of the information stored in the storage in chronological order on the second group displayer in chronological order). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed display an evaluation information piece of a second
 group  in selected through the display on  the first monitor from  among the evaluation 
information pieces of the first group as described in Takagi into the Kaleal rehab training system so that specific focused evaluation process could be performed on a second group of trainees.   
and 
a control unit configured to control the training attempt to be undergone by the training person based on a specific training objective item selected through the display on the second monitor from among the training objective items of the second group (Para 0053  reception of control commands determined and communicated via various visual and/or audible actions).
Kaleal does not explicitly indicated that  first monitor installed at a position not visible from a training person. Takagi, however, teaches remote monitoring positions for trainer side management terminals not visible to other network exercise apparatus ( Fig.6 element S17 display monitoring postings ; Para 0042, 0043 trainer-side terminal management connection to client side is via communication network having connections when necessary; Hence making it to move around positions for no server or no visibility for a training person is a practical option). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed at a position not visible from a position where a training person undergoes a training attempt and configured to display a training objective item of a first group from among the plurality of training objective items as described in Eder into the Kaleal rehab training system so that specific training objectives are solely selected would not be all visible on other stations. 

Claim 2. Kaleal teaches the rehabilitation training system according to claim 1, wherein the selection of the training objective item of the second group made through the display on the first monitor is restricted from being executed so that the training objective item of the second group is selected by an assistant, not the training person (Para 0126  decrypt pages available to second group assistant/operator at the activity center away from training person; Hence the training person is not involved in the direct execution of second group).

Claim 4. Kaleal teaches the rehabilitation training system according to claim 3, wherein the plurality of evaluation information pieces includes at least one of an evaluation comment on the training attempt, an evaluation value converted into a numerical value, and a video obtained by capturing a state of the training attempt (Para 0036, 0037, 0095 evaluation is tailored to specific training attempts that could include numerical value and video capturing so to facilitate trainee adherence).

Claim 5. Kaleal teaches a non-transitory computer readable medium storing a control program of a rehabilitation training system (Para 0040, 0064) causing a computer to execute: 
reading a training objective item of a preset first group from among a plurality of training objective items (Fig 17 element 1714; Para 0026 first monitor receiving first group of physical and physiological activity data about a user). 
receiving a selection of a training objective item of a second group from among the training objective items of the first group (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitor determined and effectuated visual changes and/or verbal commands as manifested by monitor and presented to user; 
displaying the training objective item of the second group on a second monitor installed at a position where the second monitor can be seen from the position (Para 0046 flexible positioning visible second monitoring); 
receiving a selection of a specific training objective item from among the training objective items of the second group (Para 0026  second group objectives could be sub-set adherence to predefined routine); and 
controlling a training attempt to be undergone by the training person based on the specific training objective item (Para 0107 control components).
store a plurality of evaluation information pieces regarding an evaluation of training attempt undergone by a training person ( Fig.4 elements 51,44 client-side or training person evaluation or assessment apparatus as described in paragraph 0011 assessor evaluation);
Kaleal does not explicitly indicated that  first monitor installs a display for an evaluation
information piece of a first group from among the plurality of evaluation information pieces.  Takagi, however, teaches display an evaluation  information piece of a  first group from  among the plurality of evaluation
 information  pieces ( Para 0012-0014 displays an ideal  target image of the training management first terminal). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed a display for an evaluation information piece of a first group 
from  among the plurality of evaluation information pieces as described in Takagi into the Kaleal rehab training system so that specific training objectives are clearer to a training manger.  
Kaleal decribes a second monitor installed at a position visible from the position and configured to display the  training objective item of a second group selected through the display on the first monitor from among the training objective items of the first group (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitoring group determined and effectuated visual changes and/or verbal commands; Para 0028 Evaluation of the user's second group physical and physiological activity data with personalized program developed for the user striving to follow in the second group selected Para 0053 display of second group user or trainee evaluation  via avatar  graphical output after user perform a physical routine effect ); 
Kaleal however do not explicitly indicated that  display an evaluation information piece 
of a second group  in selected through the display on the first monitor  from among the 
evaluation information pieces of the first group.  Takagi, on the other hand, describes display an evaluation information piece of a second group  in selected through the display 
on  the first monitor from among the evaluation information pieces of the first group ( Para 0015 the displayer is capable of displaying at least a part of the information stored in the storage in chronological order on the second group displayer in chronological order). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed display an evaluation information piece of a second
 group  in selected through the display on  the first monitor from  among the evaluation 
information pieces of the first group as described in Takagi into the Kaleal rehab training system so that specific focused evaluation process could be performed on a second group of trainees.   

Claim 6. Kaleal teaches a method for controlling a rehabilitation training system (Para 0064), the method comprising: 
reading a training objective item of a preset first group from among a plurality of training objective items stored in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt (Para 0026 first monitoring first group of physical and physiological activity data about a user); 
receiving a selection of a training objective item of a second group from among the training objective items of the first group; displaying the training objective item of the second group on a second monitor installed at a position where the second monitor can be seen from the position (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitoring group determined and effectuated visual changes and/or verbal commands ) ; 
receiving a selection of a specific training objective item from among the training objective items of the second group (Para 0060 Guidance platform facilitating in guiding to performance of specific programs); and 
controlling a training attempt to be undergone by the training person based on the specific training objective item (Para 0053 control commands attempting to define reactions) .
isplaying, on the first monitor, an evaluation information piece of a first group from among a plurality of evaluation information pieces regarding an evaluation of the training attempt undergone by the training person stored in the storage unit; and 
store a plurality of evaluation information pieces regarding an evaluation of training attempt undergone by a training person ( Fig.4 elements 51,44 client-side or training person evaluation or assessment apparatus as described in paragraph 0011 assessor evaluation);
Kaleal does not explicitly indicated that  first monitor installs a display for an evaluation
information piece of a first group from among the plurality of evaluation information pieces.  Takagi, however, teaches display an evaluation  information piece of a  first group from  among the plurality of evaluation
 information  pieces ( Para 0012-0014 displays an ideal  target image of the training management first terminal). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed a display for an evaluation information piece of a first group 
from  among the plurality of evaluation information pieces as described in Takagi into the Kaleal rehab training system so that specific training objectives are clearer to a training manger.  
Kaleal decribes a second monitor installed at a position visible from the position and configured to display the  training objective item of a second group selected through the display on the first monitor from among the training objective items of the first group (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitoring group determined and effectuated visual changes and/or verbal commands; Para 0028 Evaluation of the user's second group physical and physiological activity data with personalized program developed for the user striving to follow in the second group selected Para 0053 display of second group user or trainee evaluation  via avatar  graphical output after user perform a physical routine effect ); 
Kaleal however do not explicitly indicated that  display an evaluation information piece 
of a second group  in selected through the display on the first monitor  from among the 
evaluation information pieces of the first group.  Takagi, on the other hand, describes display an evaluation information piece of a second group  in selected through the display 
on  the first monitor from among the evaluation information pieces of the first group ( Para 0015 the displayer is capable of displaying at least a part of the information stored in the storage in chronological order on the second group displayer in chronological order). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed display an evaluation information piece of a second
 group  in selected through the display on  the first monitor from  among the evaluation 
information pieces of the first group as described in Takagi into the Kaleal rehab training system so that specific focused evaluation process could be performed on a second group of trainees.   

 
Response to Arguments/Remarks
Applicant's arguments/amendments filed on September 20, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant on pages 6-7 indicates that the prior art Edgar in combination to Kaleal III et al. not displaying evaluation information on a first monitor installed at a position not visible from a second position where the training person undergoes the training attempt. Though the prior art Edgar illustrates setting to display an identified and selected exercise tracking on a computing device, it does not clearly disclose the transmission of information from a first station to a second exercise apparatus station. However amended claim now clearly requiring a display of evaluation information piece of a first group from  among plurality of evaluation of information pieces (on a first management monitor)  not visible from a position of a second group display (training monitor). This necessitated an updated search and new grounds for rejection above.  
Examiner found that paragraphs 0011, 0020  of secondary prior art Takagi et al. further describes a  disclosures of first group stress management program to be followed by second group evaluations  such as in paragraph 0076 of the primary referencing prior art Kaleal III et al.
Therefore, Applicant’s arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715  
November 16, 2022      

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715